DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Claims 1, 20, 21 and 34 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-3, 9, 15-16, 22, 25, 30 and 37, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 31, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the 


Allowable Subject Matter
Claims 1-42 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant claims correcting localization information determined based on inlier pixels determined from calculated edge direction information of extracted image pixels (claims 1, 20, 21 and 34), which is not disclosed by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619